Citation Nr: 0933324	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-08 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk




INTRODUCTION

The Veteran had active military service from November 1958 to 
October 1962 and from February 1963 to January 1967.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In his March 2007 substantive appeal (on VA Form 9), the 
Veteran requested a hearing at the RO before a Member 
(Veterans Law Judge) of the Board, often referred to as a 
Travel Board hearing.  In a July 2009 letter, he was notified 
that his hearing had been scheduled for August 6, 2009, but 
he failed to appear for the proceeding and has not provided 
an explanation for his absence or requested to reschedule the 
hearing.  So his hearing request is considered withdrawn.  
38 C.F.R. § 20.704(d) (2008).

The Veteran's representative submitted a statement (on VA 
Form 646) in May 2009.  In that statement, the representative 
indicated the Veteran's contentions would be further advanced 
during the upcoming hearing.  But, as explained, the Veteran 
failed to appear for his hearing.  Thus, his representative 
has been provided sufficient opportunity to present argument 
in support of the claim.


FINDING OF FACT

The Veteran does not have a current diagnosis of a left knee 
disability.


CONCLUSION OF LAW

The Veteran does not have a left knee disability due to a 
disease or an injury incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq (West 2002).  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  That is, by way of a letter dated in 
May 2005, the RO advised the Veteran of the evidence needed 
to substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
And for a claim, as here, pending before VA on or after May 
30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that he submit any evidence 
in his possession that might substantiate his claim.  See 73 
FR 23353 (Apr. 30, 2008).  

It equally deserves mentioning that the RO issued that May 
2005 VCAA notice letter prior to initially adjudicating the 
Veteran's claim in January 2006, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  

The Board sees the Veteran was not informed that a downstream 
disability rating and effective date would be assigned if his 
claim was granted.  However, since his claim for service 
connection for a left knee disorder is being denied, no 
downstream disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to him in not receiving this additional VCAA 
notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007); see also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  



It further deserves mentioning in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, in Shinseki 
v. Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States reversed the Federal Circuit's holding.  The 
Supreme Court held that the Federal Circuit placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, the Veteran and his representative have not made any 
such allegation of prejudicial error in the VCAA notice they 
received (or did not receive).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records that the Veteran and his 
representative adequately identified.  Specifically, the 
information and evidence that have been associated with the 
claims file consists of his service treatment records (STRs) 
and VA medical records, including the report of his October 
2005 VA compensation examination - which, as will be 
explained, did not result in any diagnosis referable to his 
left knee in particular.  And absent this required current 
diagnosis, there is no possibility he has left knee 
disability attributable to his military service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009) and 38 C.F.R. § 
3.159(c)(4) (2008).

The Board thus finds that no further notification or 
assistance is necessary to comply with 38 U.S.C.A. 
§§ 5103(a), 5103A or 38 C.F.R. § 3.159, and that the Veteran 
will not be prejudiced as a result of the Board's 
adjudication of his claim.



Entitlement to Service Connection for a Left Knee Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  Stated somewhat 
differently, to establish entitlement to service connection, 
there must be:  (1) a medical diagnosis of a current 
disability; (2) medical or, in certain cases, lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996).

Certain chronic diseases such as degenerative joint disease 
(DJD), i.e., arthritis, will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10-percent disabling within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b) (2008); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b) 
(2008).  

A disability also may be service connected on a secondary 
basis if it is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a) (2008).  In 
addition, secondary service connection may be established by 
any increase in severity (i.e., aggravation) of a non-
service-connected disease or injury that is proximately due 
to or the result of a service-connected condition.  
38 C.F.R. § 3.310(b) (2008), effective October 10, 2006.  See 
71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  In order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d) (2008).



Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b) (West 2002).  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu, 2 Vet. App. 494 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 



As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  See Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it; without this minimum 
level of proof, there is no valid claim).

Here, though, the medical evidence does not show the Veteran 
has a current left knee disorder or any associated 
disability.  At the conclusion of a July 1997 VA compensation 
examination, the diagnosis was left knee pain, but the 
examiner also indicated that an X-ray of this knee was normal 
and that no arthritis was found.  So there were no objective 
clinical findings to account for the Veteran's left knee 
pain, and mere pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  See, too, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010, indicating arthritis must be 
confirmed by X-ray.

This was essentially the same conclusion following a more 
recent October 2005 VA compensation examination, as there 
again was no diagnosis specifically referable to the 
Veteran's left knee.  The examiner determined the Veteran had 
pain, mild fatigue, weakness, lack of endurance, and mild 
limitation of flexion in his left knee; his flexion was to 
125 degrees, rather than to the normal 140 degrees.  
See 38 C.F.R. § 4.71, Plate II.  However, the fact remains 
that the VA examiner did not diagnose the Veteran with a left 
knee disability of any sort, and indeed, there is no 
objective clinical indication of left knee disability (such 
as in the way of a pertinent diagnosis) at any time since the 
Veteran filed his current claim in May 2005.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the 
requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to VA's 
adjudication of the claim).

The Veteran therefore has not met the essential requirement 
under Hickson that he have the required proof of a current 
left knee disability.  This also, in turn, negates the 
possibility that he has any current left knee disability 
secondary to his already service-connected left leg 
disabilities (namely, the residuals of a left femur fracture, 
the small herniation of the vastus lateralis muscle on his 
left mid thigh, and the scar on his left lateral thigh).  
When filing his claim for service connection for a left knee 
disorder in May 2005, he said the pin in his left leg 
(presumably from the fracture mentioned) is causing problems 
with his left knee and femur.  But absent the required 
diagnosis of current left knee disability, there necessarily 
cannot be any such possible correlation.  See McQueen v. 
West, 13 Vet. App. 237 (1999).

Since there is no medical evidence of current left knee 
disability, the Veteran's claim must be denied.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation only may be awarded to 
an applicant who has disability existing on the date of 
application, and not for past disability); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).  Despite the Veteran's statements that he 
currently has left knee disability, as a layman without 
medical expertise or training, his statements alone are 
insufficient to prove his claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1991) (laypersons are not competent to render 
medical opinions, including diagnosis or etiology of a 
condition claimed).

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a left knee disability.  And as the 
preponderance of the evidence is against the claim, the 
doctrine of reasonable doubt is not for application.  
See 38 C.F.R. § 5107(b) (2008); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the appeal is denied.




ORDER

The claim for service connection for a left knee disability 
is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


